Citation Nr: 1724081	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  05-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the Veteran's disability compensation benefits were properly terminated during the period from December 6, 2006 to June 13, 2007.

2.  Whether an overpayment of service-connected compensation benefits in the calculated amount of $8,122.03 was validly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to January 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that retroactively terminated the Veteran's service-connected disability compensation benefits for the period from December 6, 2006 to June 13, 2007 based on a finding that he had an outstanding warrant during this period.  By a letter dated in January 2008, VA's debt management Center (DMC) informed him that as a result of the above action, he had an overpayment debt in the calculated amount of $8,122.03.  Jurisdiction of the appeal was subsequently transferred to the RO in Chicago, Illinois.   

The Veteran testified at an August 2015 Board hearing videoconference hearing.  The hearing transcript is of record. 

The Board remanded the appeal in March 2016 for additional development.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The facts of this case and the Veteran's contentions have been outlined in detail in a March 2016 Board remand.  The Board remanded the appeal for additional development to address the contention that a December 2006 warrant was issued in error and was void at the time it was issued.  On remand, the AOJ was to obtain written confirmation from the Superior Court of Lake County, Indiana and/or the Lake County California Sheriff's Department that criminal warrant FC-00009 pertaining to the Veteran remained outstanding during the period from December 6, 2006 to June 13, 2007 as well as written confirmation as to whether the offense for which the warrant was issued was a felony or a misdemeanor.  See 38 C.F.R. § 3.665 (n)(2),(3).  If written confirmation is received that a felony warrant was outstanding for the Veteran for this time period, the AOJ was asked to determine whether the Veteran was, in relation to the offense indicated in the warrant, fleeing to avoid prosecution, or custody or confinement, and/or violating a condition of probation or parole, during the period from December 6, 2006 to June 13, 2007. 

The record shows that the AOJ contacted an individual at the Lake County Crown Point Jail, who reported that the Veteran was arrested on June 12, 2007 for a warrant for obstructing justice.  The AOJ, however, has not obtained written confirmation from the Superior Court of Lake County, Indiana and/or the Lake County California Sheriff's Department that criminal warrant FC-00009 remained outstanding during the period from December 6, 2006 to June 13, 2007, nor has it obtained written confirmation as to whether the offense for which the warrant was issued was a felony or a misdemeanor.  Additionally, a supplemental statement of the case addressing whether the Veteran was fleeing to avoid prosecution, or custody or confinement, and/or violating a condition of probation or parole, during the period from December 6, 2006 to June 13, 2007 has not been issued.  Accordingly, the appeal is being remanded so that the AOJ can complete the previously requested development.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, the record shows that the Veteran challenged the validity of the debt in a May 2008 letter, stating that he wanted to appeal the RO's decision to create the debt.  The Board found, in a March 2016 remand, that the May 2008 letter was a notice of disagreement to the validity of the overpayment debt and remanded the claim for the issuance of a statement of the case, to include an accounting of how the overpayment debt was calculated.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case addressing this question has not been issued.  See Stegall v. West, 11 Vet. App. at 270.  The Board is, therefore, remanding the appeal to ensure compliance with the March 2016 remand order. 

Accordingly, the case is REMANDED for the following action:

1.  Regarding the termination of benefits due to an outstanding warrant, the AOJ should ask the Veteran to submit any documentation showing that his probation and other obligations in (Cause #[omitted] FC-00009), were successfully completed. 

2.  Obtain any available judgment or sentencing information from the Superior Court of Lake County, Indiana related to the criminal charges discussed in the March 2006 stipulated plea and agreement (Cause #[omitted] FC-00009), which was apparently adjudicated in April 2006, including any subsequent modifications of the initial judgment.

3.  Obtain written confirmation from the Superior Court of Lake County, Indiana and/or the Lake County California Sheriff's Department that criminal warrant FC-00009 pertaining to the Veteran remained outstanding during the period from December 6, 2006 to June 13, 2007.  The AOJ should also obtain written confirmation as to whether the offense for which the warrant was issued was a felony or a misdemeanor. 

4.  If written confirmation is received that a felony warrant was outstanding for the Veteran for this time period, the AOJ must determine whether the Veteran was, in relation to the offense indicated in the warrant, fleeing to avoid prosecution, or custody or confinement, and/or violating a condition of probation or parole, during the period from December 6, 2006 to June 13, 2007.

5.  Then, readjudicate the claim concerning the propriety of the termination of the Veteran's service-connected compensation benefit payments for the period from December 6, 2006 to June 13, 2007.  If this claim is not resolved in the Veteran's favor, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant until he is notified.

6.  The AOJ should send the Veteran and his representative a Statement of the Case addressing the issue of the validity of the debt resulting from retroactive termination of service-connected compensation benefits, in the calculated amount of $8,122.03, to include an accounting of how the overpayment debt was calculated.  The AOJ should also advise the Veteran and his representative of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302 (b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




